DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-5 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claim 1, the closest prior art of Hirooka et al. (2016/0218003) discloses a method for inspecting an SiC substrate for defects on the surface of the substrate. The prior art fails to disclose or make obvious a SiC substrate; and an epitaxial layer stacked on a first surface of the SiC substrate, wherein an area occupied by bar-shaped stacking faults on the first surface of the SiC substrate is identified by irradiating the first surface of the SiC substrate before stacking the epitaxial film with excitation light, and extracting light having a wavelength range from equal to or greater than 405 nm to equal to or less than 445 nm among photoluminescence light beams emitted from the first surface of the SiC substrate, and wherein an impurity concentration of the SiC substrate is higher than that of the epitaxial layer, and in combination with the other recited limitations of claim 1. Claims 2-5 are allowed by the virtue of dependency on the allowed claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        October 8, 2021